On Petition for Rehearing or Rehearing En Banc
Before *NEWMAN, Chief Judge and KELLY, KERN, GALLAGHER, NEBEKER, YEAGLEY, HARRIS, *MACK and *FERREN, Associate Judges.
PER CURIAM.
ORDER
On consideration of appellant’s petition for rehearing or in the alternative for rehearing en banc, and it appearing that a majority of the judges of this Court have voted to deny the petition, it is
ORDERED that the en banc petition is denied; and it is
FURTHER ORDERED by the merits division that the petition for rehearing is denied.
Associate Judges NEBEKER and HARRIS would grant the petition for rehearing en banc.